IN THE SUPREME COURT OF THE STATE OF NEVADA


                     THE STATE OF NEVADA,                                   No. 70358
                     Petitioner,
                     vs.
                     THE NINTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF
                                                                                 FILED
                     DOUGLAS; AND THE HONORABLE                                  MAY 1 1 2016
                     NATHAN TOD YOUNG, DISTRICT                                TRACIE K. LINDEMAN
                     JUDGE,                                                 CLERK? SUPREME COURT
                                                                            BY
                     Respondents,                                                DEPUTY CLERK

                         and
                     TRENT LAWRENCE GETTY,
                     Real Party in Interest.

                                          ORDER DISMISSING PETITION

                                  Pursuant to the notice filed on May 11, 2016, the petition is
                     dismissed.
                                  It is so ORDERED.


                                                                       J.
                                             Hardesty



                     Saitta                                    Pickering



                     cc: Hon. Nathan Tod Young, District Judge
                          Attorney General/Carson City
                          Douglas County District Attorney/Minden
                          Maria Pence, Esq.
                          Douglas County Clerk


SUPREME COURT
       OF
     NEVADA


(0) I94Th 4slig(ro
                                                                                           K2 - 114747S